DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 5/24/2022 has been considered.  

Drawings
The drawings filed on 5/24/2022 are accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11 and 15-20 of U.S. Patent No. 11,375,428. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in every instance as compared to the patented claims.  
Instant claims 1-6 are broader than patented claims 1-4, 6 and 7.  





Claims 1-4, 8-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11 and 15-20 of U.S. Patent No. 10,966,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in every instance than the patented claims.
Instant claim 1 is broader than patented claim 1.  
Instant claim 2 is broader than patented claim 2. 
Instant claim 3 is broader than patented claim 3. 
Instant claim 4 is broader than patented claim 4.  
Instant claims 8-11 are broader than patented claims 8-11.  
Instant claims 15-20 are broader than patented claims 15-20.  
Claims 1-3, 8-10 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13, 14 and 18-20 of U.S. Patent No. 10,772,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in every instance than the patented claims.
Instant claims 1-3 are broader than patented claims 1-3.  
Instant claims 8-10 are broader than patented claims 13 and 14.  
Instant claims 15-18 are broader than patented claims 18-20.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 11, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misener et al. (US-2018/0132193 hereinafter, Misener).
Regarding claim 1, Misener teaches a method, comprising:
determining, by network equipment comprising a processor (Fig. 9 [904]), a rate of change of speed of movement of a user equipment during a time period; (Page 8 [0061-0062]) and
adjusting, by the network equipment, a threshold speed applicable to changing a current transmission scheme (i.e. the transmission power level) of the user equipment based on the rate of change of the speed of movement of the user equipment (Page 8 [0062]), resulting in an adjusted threshold speed.  (Page 8 [0062] “Thus, instead of constantly changing the transmit power with the changing velocity, the vehicle device may be configured to adjust the transmit power in the step-wise approach based on various threshold velocities.”)
Regarding claim 4, Misener teaches wherein the adjusting comprises:
in response to the rate of change of the speed of movement of the user equipment corresponding to an increasing rate of change of the speed of movement of the user equipment, selecting, by the network equipment, a first speed as the adjusted threshold speed (Page 10 [0073]), and
in response to the rate of change of the speed of movement of the user equipment corresponding to a decreasing rate of change of the speed of movement of the user equipment, selecting, by the network equipment, a second speed as the adjusted threshold speed.  (Page 10 [0073], Page 8 [0061] “decelerating” and Page 7 [0055] i.e. decreasing power when slowing due to deceleration)
Regarding claim 7, Misener teaches wherein the current transmission scheme is employed with new radio transmissions.  (Page 1 [0004])
Regarding claims 8 and 11, the limitations of claims 8 and 11 are rejected as being the same reasons set forth above in claims 1 and 4.  Additional structure can be found in Fig. 9 [906].  
Regarding claim 14, Misener teaches wherein the current transmission scheme is employed with multiple input multiple output transmissions.  (Page 1 [0004] and Page 3 [0029])
Regarding claims 15 and 18, the limitations of claims 15 and 18 are rejected as being the same reasons set forth above in claims 1 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Misener in view of Chung et al. (US-2012/0127948 hereinafter, Chung).
Regarding claim 2, Misener teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting in response to determining that the current transmission scheme is a closed loop multiple input multiple output transmission scheme, and that a current speed of movement of the user equipment is above the adjusted threshold speed, transmitting, by the network equipment, to the user equipment, a recommendation to change the current transmission scheme to a rank-1 precoder cycling transmission scheme.  
In an analogous art, Chung teaches a method and apparatus for transmitting uplink signals in a wireless communication system which supports multiple antenna transmissions (Abstract) that includes based on a determined Doppler value, utilizing a rank-1 precoding transmission mode for high Doppler values and utilizing a closed-loop precoding transmission mode for low Doppler values (Pages 11-12 [0129-0130]) and informing the user equipment of the precoder based on the Doppler value.  (Page 12 [0130] “an eNB may basically notify a UE of a transmission precoder for long-term precoding by transmitting a TPMI on a UL grant PDCCH applied to the corresponding transmission mode”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Misener after modifying it to incorporate the ability to switch between uplink transmission modes and assign them of Chung since rank-1 offers a transmission link gain compared to transmission diversity when Doppler effects are apparent (high speed), which can increase system throughput and provide greater user satisfaction (Chung Page 11 [0129]) and increase reliability beyond simply increasing/decreasing transmission power.
	Regarding claim 3, Misener in view of Chung teaches in response to determining that the current transmission scheme is a rank-1 precoder cycling transmission scheme, and that a current speed of movement of the user equipment is below the adjusted threshold speed, transmitting by the network equipment to the user equipment, a recommendation to change the current transmission scheme to the closed loop multiple input multiple output transmission scheme.  (Chung Pages 11-12 [0129-0130] i.e. low Doppler, use closed-loop)
	Regarding claims 9 and 10, the limitations of claims 9 and 10 are rejected as being the same reasons set forth above in claims 2 and 3.  
Regarding claims 16 and 17, the limitations of claims 16 and 17 are rejected as being the same reasons set forth above in claims 2 and 3.  











Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Misener in view of Yoshida (US-2007/0160122).
Regarding claim 5, Misener teaches the limitations of claims 1 above, but differs from the claimed invention by not explicitly reciting determining, by the network equipment, the rate of change of the speed of movement of the user equipment during the time period based on uplink channel estimates.  
In an analogous art, Yoshida teaches obtaining, by a network equipment (Fig. 3 [1]) comprising a processor (Fig. 3 [7, 8 & 9]), Doppler metric data indicative of a relative speed of movement of a user equipment (Page 1 [0008], Fig. 3 [Propagation Environment Information] and Page 5 [0053] “As propagation environment information, the number of path of the multipath, the delay dispersion, and the maximum Doppler frequency (the mobile speed) or the like are conceivable”) and modifying, by the network equipment and based on a rate of change of the relative speed of movement of the user equipment as indicated by the Doppler metric data associated with the user equipment, a threshold value (Fig. 3 [8 & Threshold Value]) associated with an action to change a transmission scheme (Fig. 3 [9 & Modulating/Encoding Mode]) of the user equipment resulting in a modified threshold value (Page 1 [0008], Page 2 [0016], Page 3 [0031] and Page 4 [0048]), wherein
determining, by the network equipment, the rate of change of the speed of movement of the user equipment during the time period based on uplink channel estimates.  (Fig. 3 [6], Page 3 [0028] “a measurer for measuring reception quality of communication with the second wireless apparatus on the basis of signals received from the second wireless apparatus to output a result of the measurement as reception quality information; an estimator for estimating propagation environment between the first and second wireless apparatus on the basis of signals received from the second wireless apparatus to output a result of the estimation as propagation environment information” and Page 4 [0040])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Misener after modifying it to incorporate the ability to use uplink channel estimates to determine the rate of change of the speed of movement of Yoshida since it enables multiple snapshots of instantaneous speed which calculated over time, provides acceleration rate as an alternative to utilizing accelerometers.  
Regarding claim 6, Misener in view of Yoshida teaches determining, by the network equipment, the rate of change of the speed of movement of the user equipment during the time period as a function of downlink channel quality information.  (Yoshida Pages 6-7 Claim 15 and Pages 7-8 Claim 29)  
Regarding claims 12 and 13, the limitations of claims 12 and 13 are rejected as being the same reasons set forth above in claims 5 and 6.  
Regarding claims 19 and 20, the limitations of claims 19 and 20 are rejected as being the same reasons set forth above in claims 5 and 6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646